


Exhibit 10.5
            
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


This Second Amendment to Employment Agreement (“Second Amendment”) is entered
into by and between Allen J. Campbell (“Executive”) and Cooper-Standard
Automotive Inc. (the “Company”) as of January 26, 2015. Executive and the
Company will be referred to collectively herein as the “Parties”.


WHEREAS, the Parties have entered into an Employment Agreement dated as of
January 1, 2009 and an Amendment to Employment Agreement dated as of January 1,
2011 (together, the “Agreement”); and


WHEREAS, the Parties desire to amend the Agreement to reflect certain
understandings relating to Executive’s new position as Executive Vice President,
Chief Infrastructure Officer, effective March 2, 2015;


THEREFORE, the Parties agree as follows:


1.
Effective as of March 2, 2015, the following changes shall be made to the
Agreement:

a.Section 2.a. of the Agreement shall be amended and restated in its entirety to
read as follows:
During the Employment Term, beginning March 2, 2015, Executive shall serve as
the Company’s Executive Vice President, Chief Infrastructure Officer. In such
position, Executive will relocate to Asia and shall have such duties and
authority as is customarily associated with such positions at other companies
similar to the Company and shall have such duties, consistent with Executive’s
position, as may be assigned from time to time by the Chief Executive Officer of
the Company (the “CEO”) or the Board of Directors of the Company (the “Board”).


b.Section 3 of the Agreement shall be amended and restated in its entirety to
read as follows.
During the Employment Term, beginning March 2, 2015, the Company shall pay
Executive a base salary at the annual rate of $558,000, payable in regular
installments in accordance with the Company’s usual payroll practices (the “Base
Salary”). Executive shall be entitled to such increases in Executive’s base
salary, if any, as may be determined from time to time by the compensation
committee of the Board, based upon the recommendation of the CEO. Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.”


c.Section 7(c)(ii)(A) of the Agreement shall be amended and restated in its
entirety to read as follows:
“Good Reason” shall mean any of: (i) a substantial diminution in Executive’s
position or duties; adverse change in reporting lines; or assignment of duties
materially inconsistent with Executive’s position; (ii) any reduction in
Executive’s Base Salary or Annual Bonus opportunity; (iii) any reduction in
Executive’s long-term cash incentive compensation opportunities, other than
reductions generally affecting other senior executives participating in the
applicable long-term incentive compensation programs or arrangements; (iv) the
failure of the Company to pay Executive any compensation or benefits when due
hereunder; (v) relocation of Executive’s principal place of work outside of Asia
or 50 mile radius of the Company’s headquarters in the United States; or (iii)
any material breach by the Company of the terms of the Agreement; provided that
none of the events described in this Section 7(c)(ii)(A) shall constitute Good
Reason unless the Company fails to cure such event within 10 calendar days after
receipt from Executive of written notice of the event which constitutes Good
Reason. Executive acknowledges that no action of the Company prior to and
including the execution of this Second Amendment constitutes Good Reason under
the Agreement and waives, releases and holds the Company harmless against any
claim by him to the contrary.
d.Section 7(c)(iii)(B) of the Agreement shall be amended and restated in its
entirety to read as follows:
Termination Following a Change of Control. If such termination of employment
occurs following a Change of Control, the Accrued Rights, but without further
payments or benefits hereunder, however, Executive shall be entitled (albeit
without duplication of amounts payable in respect of the Accrued Rights) to be
covered by the Company’s Change of Control Severance Pay Plan, substantially in
the form of Exhibit B (the “Change of Control Severance Plan”), provided however
that (a) Executive shall not be entitled to receive, and hereby waives any and
all rights to receive, any Gross Up Payments as defined in Section 7(a) of the
Change of Control Severance Plan, and (b) if any Payment (as defined in Section
7(a) of the Change of Control Severance Plan) would, but for this paragraph, be
subject to the Excise Tax (as defined in Section 7(a) of the Change of Control
Severance Plan), then the Company shall cause to be determined, before any
amounts of the Payment are paid to Executive, which of the following two
alternative forms of payment shall be paid to




--------------------------------------------------------------------------------




Executive: (A) payment in full of the entire amount of the Payment (a “Full
Payment”), or (B) payment of only a part of the Payment so that Executive
receives the largest payment possible without the full imposition of the Excise
Tax (a “Reduced Payment”). A Full Payment shall be made in the event that the
amount received by Executive on a net after-tax basis is greater than what would
be received by Executive on a net after-tax basis if the Reduced Payment were
made, otherwise a Reduced Payment shall be made. If a Reduced Payment is made,
(i) the Payment shall be paid only to the extent permitted under the Reduced
Payment alternative, and Executive shall have no rights to any additional
payments and/or benefits constituting the Payment, and (ii) reduction in
payments and/or benefits shall occur in the following order: (A) reduction of
cash payments; (B) cancellation of accelerated vesting of equity awards other
than stock options; (C) cancellation of accelerated vesting of stock options;
and (D) reduction of other benefits paid to Executive. In the event that
acceleration of compensation from Executive’s equity awards is to be reduced,
such acceleration of vesting shall be canceled in the reverse order of the date
of grant. The Accounting Firm (as defined in Section 7(b) of the Change of
Control Severance Plan) shall make all determinations required to be made under
this Section 7(c)(iii)(B). The Company shall bear all expenses with respect to
the determinations by such Accounting Firm required to be made hereunder. Any
good faith determinations of the Accounting Firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.


2.
In all other respects, the Agreement shall remain unchanged.

3.
This Amendment may be executed in counterparts, which together shall constitute
one and the same agreement.

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on the date
first written above.
Cooper-Standard Automotive Inc.            EXECUTIVE
By:    _/s/ Larry E. Ott______________            _/s/ Allen Campbell___________
Larry E. Ott                    Allen J. Campbell
Senior Vice President, Chief    
Human Resources Officer                        




